Citation Nr: 1242404	
Decision Date: 12/12/12    Archive Date: 12/20/12

DOCKET NO.  10-32 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel






INTRODUCTION

The Veteran served on active duty from February 1968 to October 1988. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota. 

The Veteran submitted additional evidence to the Board in the form of a February 2012 statement after this claim was last adjudicated by the RO, and waived initial consideration of this evidence by the agency of original jurisdiction (AOJ).  See 38 C.F.R. § 20.1304(c) (2012) (providing that any pertinent evidence accepted directly at the Board must be referred to AOJ for initial review unless this procedural right is waived by the appellant).  Accordingly, the Board may proceed with appellate review. 


FINDING OF FACT

The Veteran's hepatitis C did not manifest during active military service, and has not otherwise been shown to be related to service, to include a known risk factor for contracting hepatitis C.  


CONCLUSION OF LAW

Hepatitis C was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2002); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  See id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  It should not be assumed that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Id.  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record, and every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002), sets forth VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In order to satisfy its duty to notify the claimant under the VCAA, the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  All notice under the VCAA should generally be provided prior to an initial decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  However, the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370 (2006).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006), the Court held that a claim of entitlement to service connection consists of five elements: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  Notifying the claimant of what evidence is necessary to substantiate the claim under U.S.C.A. § 5103(a), the first notice element in Quartuccio, requires notice of these five elements.  See id. at 486; Quartuccio, 16 Vet. App. at 187. 

Here, prior to the initial rating decision in this matter, an April 2009 letter informed the Veteran of all five elements of service connection, gave examples of the types of evidence the Veteran could submit in support of his claim, and provided notice of the Veteran's and VA's respective responsibilities for obtaining such evidence.  The letter also provided a list of the known risk factors for contracting hepatitis C and asked the Veteran to indicate whether any of these risk factors applied to him. Therefore, the Board concludes that the duty to notify has been satisfied.  See id.

The VCAA further provides that VA has a duty to assist the veteran in the development of the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes assisting him in obtaining service treatment records and other pertinent treatment records, as well as providing an examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  See id.

The Board concludes that the duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the claims file.  Private medical records identified by the Veteran have also been obtained to the extent possible.  The Veteran has not identified any other outstanding records that he wanted VA to obtain or that he felt were relevant to the present claim.  The Board concludes that the duty to assist has been satisfied with respect to obtaining relevant records on the Veteran's behalf.  See 38 C.F.R. § 3.159(c).  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Here, an appropriate VA examination was performed in June 2009.  The Board finds that the VA examination report is adequate for the purpose of making a decision on this claim.  In this regard, the examiner reviewed the claims file and relevant medical history, examined the Veteran, recorded the pertinent clinical findings, and provided enough information to enable the Board to make a fully informed decision on this claim.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  The examiner concluded that he could not determine whether the Veteran's hepatitis C was incurred in active service without resorting to speculation.  For the following reasons, the Board finds that the examiner's stated inability to render an opinion did not affect the adequacy of the examination report. 

In Jones v. Shinseki, 23 Vet. App. 382, 391 (2010), the Court held that an examination is not inadequate merely because the examiner states that he or she cannot reach a conclusion without resort to speculation.  The Court stated that when an examiner has done all that reasonably should be done to become informed about a case and the inability to render a requested opinion is adequately explained by the examiner or otherwise apparent in the Board's review of the evidence, there is nothing further to be obtained from that particular examiner.  Id.  Moreover, the Court held that VA is not bound to obtain additional medical opinions until it declares that no further examinations would assist the claimant.  Id.  Rather, this assessment is inherent in a finding that the duty to assist has been fulfilled.  Id.  In this regard, the Court noted that further medical evidence need not be obtained if the available medical evidence itself indicates that determining the cause of a disability is speculative.  See id. (quoting Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009).  The Court concluded that while VA has a duty to assist the claimant by providing a medical examination in certain situations, that duty does not extend to requiring a VA physician to render an opinion beyond what may reasonably be concluded from the procurable medical evidence.  Id.  

Here, as will be discussed in more detail below, the evidence shows that the Veteran was not exposed to any of the known risk factors for contracting hepatitis C during active service.  Moreover, hepatitis C antibodies in the Veteran's blood were not detected until a routine laboratory test in February 1991, which is over two years after the Veteran separated from active service.  The examiner noted that a liver biopsy performed in March 2009 showed Stage 1 fibrosis and Grade 1 inflammatory activity, indicating that the Veteran's hepatitis likely had a relatively recent onset and had not been present since the late 1960's, 1970's, or 1980's.  Although competent evidence of record shows that hepatitis C can be present for many years or even decades before any symptoms manifest, and that individuals with chronic hepatitis C can have normal liver enzyme levels, there is no evidence of record suggesting that hepatitis C antibodies in the blood stream might not be detected for years after hepatitis C is contracted.  Rather, according to a VA Veterans Benefits Administration (VBA) Fast Letter, 211B (98-110), the incubation period for hepatitis C infection following exposure to the virus ranges from 2 to 26 weeks.  Id.  

Thus, based on the foregoing, the detection of hepatitis C antibodies during a routine blood test in February 1991 would be entirely in keeping with the contraction of hepatitis C after the Veteran's retirement from service in October 1988.  Of course, it is also possible that the Veteran had contracted the disease during service, and that it was simply not detected until his blood was specifically tested for hepatitis C antibodies in February 1991 as part of a routine screening measure for blood donations.  In this regard, it was not until 1989 that hepatitis C was actually identified.  Id.  Nevertheless, there is simply no evidence of record to support a finding that the Veteran contracted hepatitis C during service or that he was exposed to a known risk factor for contracting hepatitis C during that time (with the possible exception of air gun injections, which have been ruled out as a factor in this case, as explained below).  Indeed, the examiner suspected that the Veteran's hepatitis C had a more recent onset based on the results of the March 2009 liver biopsy.  

The Board acknowledges the Veteran's argument that the slow progression of his hepatitis C since it was initially diagnosed in February 1991 could support a finding that it was contracted in service.  In other words, the Veteran argues that the very slowness of the progression indicates that his hepatitis C must have been contracted many years prior to the March 2009 liver biopsy (which was ordered due to November 2008 VA blood tests showing increased hepatitis C viral loads), to include during his service prior to October 1988.  However, this slow progression would also be consistent with the contraction of hepatitis C between the Veteran's retirement from service in October 1988 and the initial diagnosis in February 1991, as a period of about twenty years would still have elapsed.  Indeed, according to the examiner, the March 2009 biopsy showing a relatively healthy liver indicated that the Veteran's hepatitis C had a more recent onset and likely was not contracted prior to the 1980's.  Thus, the examiner's finding shows that there was more than sufficient time for the Veteran's hepatitis C to progress in the way it has between 1991 and 2009 without its having been contracted prior to the Veteran's retirement from service in October 1988. 

Based on the foregoing, the Board finds that the examiner's stated inability to render an opinion on this claim without resorting to speculation is amply supported by his discussion and the evidence of record, which shows that it is in fact entirely speculative as to whether the Veteran contracted hepatitis C in service, for the reasons discussed above.  Stated in other terms, while it is certainly possible that the Veteran contracted hepatitis C in service, there is no evidence of record suggesting a likelihood or probability that it was contracted in service as opposed to after he retired from the military in the absence of exposure to any known risk factors for contracting hepatitis C during service, or other indications that hepatitis C was present in service.  It is apparent from the examiner's discussion and the Board's review of the evidence, as discussed above, that further examination or other development would not yield additional information that might enable a more definitive opinion.  Therefore, the Board finds the examiner's explanation for being unable to render an opinion without resorting to speculation as to whether hepatitis C was incurred in service is adequate given the available evidence, to include the lack of any evidence of an in-service disease, injury, or event related to the contraction of hepatitis C.  See Jones, 23 Vet. App. at 391; see also Roberts v. West, 13 Vet. App. 185, 189 (1999); Cf. McLendon, 20 Vet. App. at 83 (holding, in pertinent part, that a VA examination is required when there is evidence establishing an "in-service event, injury or disease," and an indication that the current disability may be related to such).  

Accordingly, the Board finds that VA's duty to assist with respect to obtaining an adequate VA medical examination or opinion has been met.  See 38 C.F.R. §§ 3.159(c)(4); 3.326(a); McLendon, 20 Vet. App. at 83; Barr, 21 Vet. App. at 312. 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 115 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II. Analysis

The Veteran claims entitlement to service connection for hepatitis C.  For the following reasons, the Board finds that service connection is not warranted. 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder, there must be competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

With respect to the first Shedden element, evidence of a current disability, the Veteran's VA treatment shows a diagnosis of hepatitis C as recently as March 2009.  Therefore, the first Shedden element is satisfied.  See id.

The Board finds that the second and third Shedden elements, namely competent evidence of a disease, injury or event during service related to the Veteran's hepatitis C, are not met.  See id.  In this regard, the medically recognized risk factors for contracting hepatitis C are intravenous (IV) drug use, blood transfusions before 1992, hemodialysis, intranasal cocaine use, high-risk sexual activity, accidental exposure while a health care worker, and various kinds of percutaneous exposure such as tattoos, body piercing, acupuncture with non-sterile needles, and shared toothbrushes or razor blades.  See VBA Fast Letter 211B (98-110).

The Veteran has consistently denied exposure to any of the known risk factors for contracting hepatitis C during active service.  His service treatment records are likewise absent for any mention of the known risk factors.  While a December 2008 VA treatment record reflects that the Veteran reported having unprotected sex when he was young, there is no indication that this occurred during active service.  Indeed the Veteran's representative stated in a January 2012 informal hearing presentation that the Veteran had unprotected sex prior to his military service.  

In an April 2009 statement, the Veteran related that he had received a series of inoculations via air gun injection during basic training and prior to overseas deployments.  He stated that the air gun injections were administered to large groups of service members in an "assembly line" fashion.  He stated that in some cases the air gun injections caused bleeding, and not much time was given to cleaning the air gun tips.  

The Board notes that injections by air gun are not a recognized risk factor for contracting hepatitis C based on the available scientific data.  See VBA Fast Letter 211 (04-13).  While VBA acknowledges that it is biologically plausible that the disease could be transmitted via air gun, there are no reported cases of transmission of hepatitis C in this manner.  Id.  The fact that such transmission is within the realm of possibility, by itself, carries little weight in supporting a finding that the Veteran was exposed to a risk factor for contracting hepatitis C via air gun injection.  In this regard, medical evidence that is speculative, general or inconclusive in nature generally does not support a claim.  See 38 C.F.R. § 3.102 (providing that reasonable doubt requires "an approximate balance of positive and negative evidence," and the doubt must be "within the range of probability as distinguished from pure speculation or remote possibility"); Obert v. Brown, 5 Vet. App. 30, 33 (1993).  Moreover, the Veteran does not allege that he was injected with an air gun with blood on it, and in fact indicated that the tips of the air guns were cleaned off, albeit rapidly.  

The Board has considered the fact that the June 2009 VA examination report seems to indicate that vaccination by air gun is a risk factor for contracting hepatitis C.  However, the VA examiner cited to no studies or other support for including air gun injections among the risk factors for contracting hepatitis C in this case.  

The Board also finds that even if there was some risk of contracting hepatitis C via air gun injection, the Veteran has stated that these injections were performed in the 1960's during basic training and prior to his deployment to Vietnam.  The VA examiner opined in the June 2009 examination report that it was unlikely that the Veteran's hepatitis C would have been present since the 1960's or 1970's based on the March 2009 VA liver biopsy results, which suggested a more recent onset.  Thus, whether air gun injections are a risk factor for contracting hepatitis C is a moot question in this case, as the competent evidence of record shows that the Veteran's hepatitis C could not have been contracted in the 1960's, when such injections were performed. 

Finally, the Veteran himself, as a lay person, does not have the medical training or expertise to render a competent opinion as to whether he may have contracted hepatitis C from air gun injections, as this is a determination that is too complex to be made based on lay observation alone.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007)( observing that a layperson can be competent to identify conditions that are simple, such as a broken leg, but is not competent to identify more complex conditions such as a form of cancer); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (holding that lay testimony is competent as to matters capable of lay observation, but not with respect to determinations that are "medical in nature"); Layno v. Brown, 6 Vet. App. 465, 469- 71 (1994) (holding that in order for testimony to be probative of any fact, the witness must be competent to testify as to the facts under consideration, and that lay testimony is not competent to prove that which would require specialized knowledge, training, or medical expertise).  Thus, the Board finds that the competent evidence does not show that the Veteran's hepatitis C may be related to air gun injections during service, and indeed the June 2009 VA examiner's opinion weighs against such a relationship.  See VBA Fast Letter 211 (04-13).  

The Veteran also wrote in his April 2009 statement that he worked in maintenance facilities during active service and on numerous occasions was exposed to blood from cuts, lacerations, and other injuries.  However, the Veteran did not state that he was exposed to blood other than his own, as noted in the June 2009 VA examination report.  Exposure to his own blood from injuries during service cannot be a risk factor for contracting hepatitis C. 

In a February 2012 statement, the Veteran also indicated that he occasionally administered first-aid to co-workers at the maintenance facilities during service, and that the medical supplies in the first aid kits did not provide any means of protection from blood and no precautions were taken in cleaning up blood.  Rather, the blood was wiped up with a damp paper towel and discarded in the trash.  The Board finds that while the Veteran's statements are competent and credible, they do not suggest that he was actually exposed to blood through administering first aid. 

Finally, the Veteran related in his February 2012 statement that straight razors were commonly used in military barber shops until the early 1980's.  However, he did not state that he was shaved in this manner during service, or that he was shaved with a razor blade that had been used on others.  See VBA Fast Letter 211B.  Thus, this statement does not show a risk factor during service. 

The Board further notes that in the June 2009 VA examination report, the examiner indicated that receiving an immunoglobulin injection before 1990 was a risk factor, and that the Veteran was unsure of whether he had received such an injection prior to 1990.  Given the speculative nature of this possibility, the Board finds that it does not support a finding that the Veteran was exposed to a risk factor in receiving an immunoglobulin injection before 1990.  See Obert, 5 Vet. App. at 33.  Indeed, this possibility is outweighed by the fact that not only was the Veteran unsure of whether he had received this injection, the service treatment records themselves are negative for any such injection.  

Accordingly, the Board finds that the Veteran was not exposed to any of the known risk factors for contracting hepatitis C during active service apart from the possibility of air gun injections, which have been ruled out as a factor in this case.  See VBA Fast Letter 211B.

The Veteran has not stated, and there is no other evidence showing that his hepatitis C manifested during active service.  Specifically, the Veteran's service treatment records do not show that hepatitis C antibodies were ever detected, and in the June 2009 VA examination report the examiner observed that September 1983 laboratory results showed normal liver enzymes.  There is also no evidence of jaundice or any liver problems during active service.  Accordingly, the evidence does not show that hepatitis C manifested during active service.  

While the Board finds that the Veteran's hepatitis C did not manifest in service, service connection may still be established if all of the evidence of record, including evidence of a continuity of symptomatology, shows that this disability was incurred in or aggravated by active service.  See 38 C.F.R. § 3.303(b)(d).  In this regard, the Board notes that it was not until 1989 that hepatitis C was specifically identified.  VBA Fast Letter 211B (98-110) November 30, 1998.  According to VBA Fast Letter 211B (98-110) , while the incubation period for hepatitis C infection following exposure to the virus ranges from 2 to 26 weeks, the onset of infection may be unrecognized since symptoms may not be severe enough to require medical attention.  Moreover, chronic liver damage will not manifest for many years.  Id.  

In his February 2012 statement, the Veteran cited to an article authored by the Center for Liver and Kidney Diseases and Transportation at Cedars-Sinai Hospital which, according to the Veteran, states that hepatitis C may not develop or show any symptoms for over two decades.  The Veteran further stated that, according to this article, hepatitis C is usually diagnosed when abnormalities are detected in routine laboratory tests showing elevated liver enzyme levels, "with follow up testing for the Hepatitis C virus [sic]."  He also noted that some patients with chronic hepatitis C have normal liver enzyme levels and exhibit no symptoms of the disease.  He stated that according to research papers published by the Mayo Clinic, hepatitis C can be present for decades before any symptoms appear.  In light of this information, the Veteran contends that "[b]ecause of the slow progression of the disease from detection in 1991 to the biopsy in 2009, a period of 18 years, it is only reasonable to assume that the infection occurred at some time during [his] period of service."

The Veteran was first diagnosed with hepatitis C in February 1991 as part of a routine screening test for this disease when he donated blood, according to a February 1991 letter from United Blood Services.  The letter states that his blood sample was positive for anti-HCV, and that an alanine aminotransferase (ALT) test to determine whether the Veteran had inflammation of the liver was above normal.  A February 1991 report of laboratory findings by United Blood Services reflects that the Veteran's anti-HCV was "reactive."  The report states that "non-reactive" would have been a normal finding.  It also states that his ALT level was 66, and that the normal range was up to 55. 

The Veteran sought follow-up treatment at VA, and VA treatment records dated from March 1991 to September 1991 show that a diagnosis of chronic hepatitis C was confirmed after further laboratory testing.  However, the Veteran was asymptomatic at this time and imaging of the liver showed no abnormalities.  These records also show that the Veteran denied any risk factors for contracting hepatitis C and had a "low risk profile for hepatitis." 

A December 2008 VA treatment record states that hepatitis C antibody testing performed in November 2008 was positive, with hepatitis C viral loads indicating chronic hepatitis C.  The Veteran denied any relevant symptoms, and was referred for a liver biopsy.

A February 2009 VA treatment record notes that the Veteran had elevated liver function tests during routine screening in October 2008.  

A March 2009 VA liver biopsy report states that the liver appeared healthy.

In the June 2009 VA examination report, the examiner reviewed the above history, and noted that the March 2009 VA liver biopsy "showed Stage 1 (portal fibrosis without septa) and Grade 1 (minimal inflammatory activity) with mild fatty change [sic]."  The examiner observed that the biopsy results indicated that the Veteran's hepatitis C was "of relatively recent onset, and not present since the late [19]60's, 70's, or 1980's."  After examining the Veteran, the examiner reiterated in his assessment that the Veteran was first diagnosed with hepatitis C in 1991 and had retired from active service in 1988.  The examiner further noted that the Veteran's March 2009 liver biopsy results indicated that his hepatitis C had a fairly recent onset, and that it "would be very unlikely that it could have been acquired in the late 1960's or 1970's."  The examiner also noted that there was evidence that it was not present in 1983, in reference to the fact that the Veteran's liver enzymes were found to be normal based on laboratory testing performed in September 1983.  The examiner therefore concluded that he was unable to resolve the issue without resorting to speculation.  

Based on the foregoing, the Board finds that the preponderance of the evidence weighs against a relationship between the Veteran's hepatitis C and his period of service.  As discussed above, there is no competent evidence showing that the Veteran was exposed to a known risk factor for contracting hepatitis C during active service.  Even if it were conceded that hepatitis C could be transmitted via air gun injection, the evidence in this case weighs against a relationship between the Veteran's hepatitis C and such injections, as they occurred in the 1960's-the VA examiner found in the June 2009 examination report that it "would be very unlikely that [hepatitis C] could have been acquired in the late 1960's or 1970's" based on the March 2009 VA liver biopsy results. 

Moreover, the evidence does not otherwise show that the Veteran's hepatitis C was incurred in or manifested during active service.  The Board acknowledges the fact that hepatitis C can be present for many years or even decades without symptoms manifesting or elevated liver enzymes being detected in laboratory tests.  However, the slow progression of the disease does not necessarily support a finding that it was contracted in active service.  In this regard, there is no evidence suggesting that hepatitis C antibodies in the blood would not be detected soon after contracting hepatitis C.  As noted above, the incubation period for hepatitis C infection following exposure to the virus ranges from 2 to 26 weeks, although symptoms and liver damage may not manifest for many years.  See VBA Fast Letter, 211B (98-110).  Thus, the Veteran's hepatitis C may very well have been contracted between his retirement from service in October 1988 and its initial diagnosis in February 1991.  Moreover, the June 2009 VA examination report indicates that there was ample time for the Veteran's hepatitis C to progress as it has from its initial diagnosis in 1991, given the results of the March 2009 liver biopsy.  Indeed, the June 2009 VA examiner stated that it was unlikely that the Veteran's hepatitis C was contracted prior to the 1980's.

Of course, it is certainly possible that the Veteran's hepatitis C was contracted in service sometime during the 1980's and simply not identified or diagnosed until after his retirement from service in October 1988.  Indeed, there was no test for hepatitis C until it was identified in 1989.  Id.  Thus, the Veteran would not have been tested for it during service, and of course any symptoms of hepatitis C or elevated liver enzymes might not have manifested for years after service notwithstanding the fact that he had contracted it at that time.  The examiner's conclusion that he could not render an opinion on this issue without resorting to speculation clearly stems from such a possibility.  Such a conclusion neither weighs in favor of nor against the Veteran's claim. 

Nevertheless, there is simply no positive evidence of record to support a finding that the Veteran's hepatitis C is related to service.  Weighing against such a finding is the fact that it was not diagnosed until February 1991, over two years after the Veteran's October 1988 retirement from service.  There is no competent evidence of any signs or symptoms of hepatitis C during service.  Moreover, the examiner did not find and there is no other evidence suggesting that the Veteran's hepatitis C was advanced enough by February 1991 as to indicate that it was contracted prior to the Veteran's retirement from service in October 1988.  Further weighing against a relationship to service is the VA examiner's opinion that it was unlikely that the Veteran's hepatitis C was contracted prior to the 1980's given the fact that the March 2009 VA liver biopsy showed a relatively healthy liver.  The examiner also noted that the Veteran's liver enzymes were normal in September 1983, which indicated a more recent onset of hepatitis C.  Finally, the absence of any medically recognized risk factors for contracting hepatitis C during service (apart from the possibility of the air gun injections during the late 1960's, which has already been ruled out as a factor in this case based on the VA examiner's findings that hepatitis C was not contracted prior to the 1980's, as discussed above) heavily weighs against a finding that it was incurred during active service. 

The mere possibility that the Veteran's hepatitis C was contracted in active service but not diagnosed until after his retirement does not counterbalance the evidence weighing against such a relationship.  As noted above, in order to resolve reasonable doubt in the Veteran's favor under the benefit-of-the-doubt rule, there must be "an approximate balance of positive and negative evidence," and the doubt must be "within the range of probability as distinguished from pure speculation or remote possibility."  38 C.F.R. § 3.102.  Here, there is no "positive" evidence showing that it is "within the range of probability," as opposed to mere possibility, that the Veteran's hepatitis C was incurred in active service.  Rather, the preponderance of the evidence weighs against such a finding, for the reasons discussed in the preceding paragraph.  

As such, the Board concludes that the second and third Shedden elements are not met, as the preponderance of the evidence weighs against a finding that there was a disease, injury or event during service relevant to the incurrence or aggravation of hepatitis C-to include a risk factor for contracting hepatitis C or evidence of the disease itself during service-or that hepatitis C is otherwise related to service.  See Shedden, 381 F.3d at 1166-67.

Accordingly, the Board concludes that the preponderance of the evidence weighs against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and service connection for hepatitis C must be denied.  See 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55. 


ORDER

Entitlement to service connection for hepatitis C is denied. 




____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


